Citation Nr: 0321168	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  98-09 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to an effective date earlier than August 9, 
1995 for the grant of service connection for PTSD.

3.  Entitlement to service connection for a bilateral knee 
disability.

4.  Entitlement to an increased evaluation for residuals of a 
right hand fracture, currently evaluated as 10 percent 
disabling.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
Meniere's disease, to include hearing loss and tinnitus.  




WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to September 1970 and from May 1972 to August 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  

A hearing before the undersigned was held at the RO in 
December 2000.  A transcript of that hearing has been 
associated with the claims folder.  The veteran's claims 
folder was transferred to the Board in January 2002.  The 
Board has reviewed the claims folder and determined that the 
above-listed issues are before it at this time.  

The veteran's claim of entitlement to service connection for 
vertigo was denied in January 1992.  Claims of entitlement to 
service connection for bilateral hearing loss and tinnitus 
were denied in September 1996.  The veteran did not timely 
appeal these decisions.  In September 1997, the veteran 
essentially requested to reopen a claim of service connection 
for labyrinthitis.  In April 1998, the veteran indicated that 
he had been diagnosed with Meniere's disease and that this 
condition also consists of his hearing loss and tinnitus, 
which was part of his original claim for vertigo.  In March 
2000, the RO denied service connection for hearing loss and 
tinnitus as secondary to vertigo, also claimed as 
labyrinthitis or Meniere's disease.  The RO has adjudicated 
the veteran's new and material claim separate from a 
secondary service connection claim for hearing loss and 
tinnitus.  However, the veteran has consistently contended 
that his hearing loss and tinnitus are part of his claimed 
Meniere's disease.  Accordingly, the Board has 
recharacterized the issue as such.


REMAND

On review, the Board has determined that additional 
development is necessary in the current appeal.  Accordingly, 
further appellate consideration will be deferred and this 
case is REMANDED to the RO for the following actions:

1.  The claims folder must be reviewed to 
ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  
The veteran should be specifically 
notified of the evidence necessary to 
substantiate his claims, of the evidence 
and information he is responsible for 
providing, and of the evidence that VA 
will attempt to obtain.  

2.  The RO should request the veteran's 
medical records from the VA Puget Sound 
Health Care System (American Lake 
Division) for any treatment for PTSD, 
bilateral knee disability, residuals of a 
right hand fracture, and Meniere's 
disease, to include hearing loss and 
tinnitus, for the period from October 
1995 to the present.  

3.  After obtaining any appropriate 
authorization, the RO should request the 
veteran's medical records from Madigan 
Army Medical Center for any treatment for 
PTSD, bilateral knee disability, 
residuals of a right hand fracture, and 
Meniere's disease, to include hearing 
loss and tinnitus, for the period from 
August 1991 to the present.  

4.  After obtaining any appropriate 
authorization, the RO should request the 
veteran's medical records for any 
treatment for PTSD from Sammamish 
Consulting & Counseling Services, 14929 
S.E. Allen Road, Suite 102-A, Bellevue, 
Washington, 98006, for the period from 
March 1999 to the present.  

5.  Upon completion of the foregoing, the 
RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination: a psychiatric examination to 
determine the current severity of the 
veteran's service-connected PTSD.  The 
examiner is requested to identify all 
current manifestations associated with 
the veteran's PTSD and should address the 
degree of social and occupational 
impairment caused by the veteran's PTSD.  
The examiner should also provide a 
current Global Assessment of Functioning 
score.  All findings and the reasons and 
bases therefore, should be set forth in a 
clear and logical manner on the 
examination report.  The claims folder 
should be available for review in 
conjunction with the examination.

6.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded the following 
examination: an orthopedic examination to 
determine the current severity of the 
veteran's service-connected residuals of 
a right hand fracture.  All required 
tests and studies should be completed.  
The examiner is specifically requested to 
indicate whether there is any pain, 
weakened movement, excess fatigability, 
or incoordination on movement and if so, 
whether any such manifestation of 
disability is likely to cause additional 
functional limitation.  The examiner 
should also describe whether pain 
significantly limits functional ability 
during flare-ups or on repeated use.  All 
findings, and the reasons and bases 
therefore, should be set forth in a clear 
and logical manner on the examination 
report.  The claims folder should be 
available for review in conjunction with 
the examination.

7.  The RO should make arrangements with 
the appropriate medical facility for the 
veteran to be afforded the following 
examination: an orthopedic examination to 
determine the nature and likely etiology 
of any currently diagnosed bilateral knee 
disability.  If the veteran is diagnosed 
with a bilateral knee disability, the 
examiner should provide an opinion, based 
on a review of all the evidence, as to 
whether it is likely, unlikely, or at 
least as likely as not that any current 
bilateral knee disability is related to 
the veteran's active service or is 
proximately due to or the result of his 
service-connected low back disability.  
All findings, and the reasons and bases 
therefore, should be set forth in a clear 
and logical manner on the examination 
report.  The claims folder should be 
available for review in conjunction with 
the examination.

8.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the following issues: 
a) entitlement to an increased evaluation 
for PTSD, currently evaluated as 50 
percent disabling; 
b) entitlement to an effective date 
earlier than August 8, 1995 for the grant 
of service connection for PTSD; 
c) entitlement to service connection for 
a bilateral knee disability; d) 
entitlement to an increased evaluation 
for residuals of a right hand fracture, 
currently evaluated as 10 percent 
disabling; and e) whether new and 
material evidence has been submitted to 
reopen a claim of entitlement to 
Meniere's disease, to include hearing 
loss and tinnitus.  All applicable laws 
and regulations should be considered.  If 
the benefits sought on appeal remain 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




